08/24/2020
               IN THE COURT OF APPEALS OF TENNESSEE
                            AT JACKSON
                            Assigned on Briefs July 1, 2020

CHURCH OF GOD IN CHRIST, INC., ET AL. v. L.M. HALEY MINISTRIES,
                       INC., ET AL.

                 Appeal from the Chancery Court for Shelby County
                     No. CH-17-1831     Jim Kyle, Chancellor


                            No. W2019-01411-COA-R3-CV


This appeal concerns a dispute over church property. David A. Hall (“Bishop Hall”), a
bishop with The Church of God in Christ, Inc. (“COGIC”), tried to assert control over New
Jerusalem Church of God in Christ (“New Jerusalem Church”), a COGIC member church,
but was blocked by parties opposed to his pastorate. Bishop Hall, COGIC and New
Jerusalem Church (“Plaintiffs,” collectively) sued these opponents (“Defendants,”
collectively) in the Chancery Court for Shelby County (“the Trial Court”). Plaintiffs later
filed a motion for summary judgment, which the Trial Court granted. Defendants appeal.
Defendants argue, among other things, that under the ecclesiastical abstention doctrine, the
Trial Court and this Court lack subject matter jurisdiction to adjudicate this dispute.
However, we find this case amenable to resolution under the hybrid neutral-principles
approach articulated by our Supreme Court in a factually similar case. The undisputed
material facts show that New Jerusalem Church’s property is held in trust for COGIC and
that Bishop Hall is the duly appointed Jurisdictional Bishop with rights of pastor at New
Jerusalem Church. Plaintiffs are entitled to summary judgment. We affirm.

Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Chancery Court Affirmed;
                                 Case Remanded

D. MICHAEL SWINEY, C.J., delivered the opinion of the court, in which ANDY D. BENNETT
and CARMA DENNIS MCGEE, JJ., joined.

Dewun R. Settle, Memphis, Tennessee, for the appellants, Lonnie M. Haley, III, Jeremiah
R. Haley, Dwight C. Haley, Jacqueline K. Haley, L.M. Haley Ministries, Inc., New
Jerusalem Church Memphis, Inc., and Ulysses C. Polk.

Darrell J. O’Neal, Memphis, Tennessee, for the appellees, Church of God in Christ, Inc.,
David A. Hall, and New Jerusalem Church of God in Christ.
                                        OPINION

                                       Background

       New Jerusalem Church, the subject church, is located at 2711 Ketchum Road in
Memphis, Tennessee. In October 2009, L.M. Haley, Jr., who served as Pastor for many
years, died. New Jerusalem Church was a member of the Tennessee Headquarters
Ecclesiastical Jurisdiction (“THEJ”) of COGIC. Upon Pastor Haley’s death, Bishop J.O.
Patterson, Jr., the Jurisdictional Bishop of THEJ, personally assumed the pastorate of the
church rather than appoint a successor pastor. Bishop Patterson served in that position
until his death in 2011. The position of Jurisdictional Bishop of THEJ then went vacant
temporarily. During this time, certain members of New Jerusalem Church began to
consider leaving THEJ to affiliate with the Tennessee Eastern First Ecclesiastical
Jurisdiction of COGIC. A majority vote taken in October 2011 purported to change New
Jerusalem Church’s jurisdictional affiliation.

       In November 2011, Bishop Hall was appointed to fill the vacancy at THEJ. Upon
his consecration, Bishop Hall tried to assert control over New Jerusalem Church. However,
the dissenting members asserted that they no longer submitted to the authority of THEJ or
Bishop Hall. This sparked an internal process within the church hierarchy. On November
23, 2013, an Ecclesiastical Council of THEJ issued a judgment confirming Bishop Hall’s
authority and excommunicating a number of those members in opposition. This internal
church dispute would spill over into litigation.

       In December 2017, Plaintiffs filed their Complaint for Injunction, Accounting and
Damages against Defendants in the Trial Court. Plaintiffs alleged that Bishop Hall was the
lawful pastor of New Jerusalem Church, and that Defendant L.M. Haley Ministries, Inc.,
by and through the other named Defendants, unlawfully had assumed control of the
church’s property, funds and records. Plaintiffs alleged further that Defendants’ vote to
change jurisdictions was conducted improperly, and that one or more of Defendants had
filed a corporate charter for New Jerusalem Church Memphis, Inc. with the Tennessee
Secretary of State. Plaintiffs requested that the Trial Court restructure the deed to New
Jerusalem Church to reflect that it was held in trust for the use and benefit of its members
subject to the laws of COGIC. The Complaint was supported by the sworn affidavit of
Bishop Hall. Exhibit B to the complaint was a 1999 Warranty Deed reflecting that L.M.
Haley, Frank Vann, Douglas Smith, and Theldridge L. Haley, Trustees of and for New
Jerusalem Church of God in Christ Ministries, owned the property located at 2711
Ketchum Road.

       In their complaint, Plaintiffs cited certain COGIC governing documents. Part III,
Section A. The Local Church. 8 of the Official Manual and Constitution of COGIC
                                            -2-
provides: “The Pastor of a local church shall be appointed by the Jurisdictional Bishop of
the Ecclesiastical Jurisdiction of the Church.” The provision was modified to state:

       All vacancies that occur in the pastorate of the local church shall be filled by
       the Jurisdictional Bishop. The supervision and management of the church
       shall remain with the Jurisdictional Bishop or his designee until such time as
       a pastor has been appointed to fill such vacancy. Page 45, Par. 17, 1968-
       1990 Certified and Proposed Amendments & Publications.

       Plaintiffs cited also to Part I, Article III, Section D. 9 of the Official Manual and
Constitution of COGIC, which provides as follows:

       Real Estate or other property may be acquired by purchase, gift, devise, or
       otherwise by local churches. Where real or personal property is acquired by
       deed, the instrument of conveyance shall contain the following clause to-wit:

       The said properties is held in trust for the use and benefit of the members of
       the Church of God In Christ with National Headquarters in the City of
       Memphis, Shelby County, Tennessee, and subject to the Charter,
       Constitution, Laws and Doctrines of said church, now in full force and effect,
       or as they may be hereafter amended, changed, or modifie[d] by the General
       Assembly of said Church.

        In March 2018, Defendants filed a motion to dismiss. In their motion, Defendants
challenged Bishop Hall’s standing to sue in his individual capacity, which he had done “for
the use and benefit” of COGIC. Defendants stated further that “[i]t should be noted that
there is no indication that this matter has been approved by the General Counsel for COGIC
whose stated duties include participation in and selecting counsel for representation in all
matters regarding COGIC.”

        In July 2018, Plaintiffs filed a motion for summary judgment and statement of
undisputed material facts. In their memorandum of law, Plaintiffs cited our Supreme
Court’s opinion in Church of God in Christ, Inc. v. L.M. Haley Ministries, Inc., 531 S.W.3d
146 (Tenn. 2017) to support their position that New Jerusalem Church property is held in
trust for its members subject to COGIC laws and that Bishop Hall is a duly appointed
bishop with rights of pastor at the church. Church of God in Christ, Inc. involved Bishop
Hall’s efforts to assert control over Gospel Center Temple, another COGIC church
assigned to THEJ. He succeeded in that case. Our Supreme Court stated: “In light of our
conclusion that Temple COGIC held its real property in trust for COGIC and the
Ecclesiastical Council’s determination, to which we must defer, that Bishop Hall was the
duly appointed pastor of Temple COGIC, we conclude that the Plaintiffs are entitled to
                                             -3-
summary judgment on their claims regarding the real and personal property of Temple
COGIC.” Church of God in Christ, Inc., 531 S.W.3d at 173.

       In March 2019, Plaintiffs filed their “additional statement of undisputed facts,”
relying on the affidavit of General Secretary and Bishop Joel H. Lyles, Jr., Secretary for
the General Assembly and of COGIC. Bishop Lyles stated that Bishop Hall is the
Jurisdictional Bishop for THEJ. Attached to Bishop Lyles’ affidavit were several exhibits.
Exhibit 5 to the affidavit was the November 2013 judgment of the Ecclesiastical Council,
which reads, in part, as follows:

      2. The Respondents took over the operation of New Jerusalem Temple
      Church Of God In Christ and refused to acknowledge that Bishop David
      Allen Hall, Sr., was the duly appointed Jurisdictional Bishop over New
      Jerusalem Temple Church Of God In Christ and that, in the absence of the
      appointment of a Pastor, Bishop Hall has the rights, duties and obligations of
      its Pastor, as provided in Part III, Section A.8 of the Official Manual and
      Constitution of the Church Of God In Christ, Inc.
      3. The Respondents and others caused an election of Trustees to be held
      without proper notice to the membership, at which time they
      unconstitutionally elected Lonnie Haley, Ill, Jacqueline Haley and Dwight
      Haley, as the new Trustees for the New Jerusalem Temple Church Of God
      In Christ.
      4. Further the above named person(s) and others have changed the church
      doors locks, locking out the members without the permission of the pastor,
      causing interruption of service, as well as confusion and bad feelings among
      the membership.
      5. The deed to the Church’s real property located in Shelby County,
      Tennessee, should be reformed and the deed should read that:
      “The said property is held in trust for the use and benefit of the members of
      the Church Of God In Christ with National Headquarters in the City of
      Memphis, Shelby County, Tennessee, and subject to the Charter,
      Constitution, Laws and Doctrines of said Church, now in full force and
      effect, or as they may be hereafter amended, changed or modifie[d] by the
      General Assembly of said Church.”
      6. The Respondents filed a corporate charter for New Jerusalem Church at
      Memphis, Inc. with the Tennessee Secretary of State on December 16, 2011.
      Based upon actions taken in Fayette County by some of these above named
      individuals and others, Bishop David Allen Hall, Sr. and the above
      complainants alleges, upon information and belief, that the above named
      individuals intend to record a Quit Claim Deed transferring the Church’s real
      property to this new corporation.
                                           -4-
                                             ***

       11. The Respondents persistently and repeatedly violated the Official Manual
       of the Church Of God In Christ, Inc., as to its polity, including but not limited
       to, Bishop Hall’s authority as Pastor over a local church and the appointment
       of a Pastor during vacancies….

                                             ***

       2. It is the judgment of this Ecclesiastical Council that:
       (a) The Respondents be, and they are hereby, excommunicated as members
       of the New Jerusalem Temple Church Of God In Christ and Church Of God
       In Christ, Inc.
       (b) New Jerusalem Temple Church Of God In Christ shall be reorganized
       under the Pastoral leadership of Bishop David Allen Hall, Sr., Sr.
       (c) The personal property of New Jerusalem Temple Church Of God In
       Christ, including cash, bank accounts, records and the like, shall be turned
       over to Bishop David Allen Hall, Sr., Sr., who shall hold the same in trust for
       New Jerusalem Temple Church Of God In Christ.
       (d) The real property of New Jerusalem Temple Church Of God In Christ
       shall be held in trust as follows:
       The said property is held in trust for the use and benefit of the members of
       the Church Of God In Christ with National Headquarters in the City of
       Memphis, Shelby County, Tennessee, and subject to the Charter,
       Constitution, Laws and Doctrines of said Church, now in full force and
       effect, or as they may be hereafter amended, changed or modifie[d] by the
       General Assembly of said Church.

       And, under the direction of Bishop David Allen Hall, Sr., Sr., all property
       deeds shall be conformed, re-executed and recorded to reflect the same.

According to Bishop Lyles’ affidavit, “[t]he Jurisdictional Bishop shall execute the orders
and decrees of the Ecclesiastical Council.”

       In April 2019, Defendants filed an answer to Plaintiffs’ complaint. Also in April
2019, Defendants filed their response to Plaintiffs’ motion for summary judgment.
Defendants asserted that “Plaintiffs make the assumption in their Motion that COGIC is
the owner of said property without providing any evidence of title, or any complete analysis
or affirmation as to whether or not the property is owned by a Local Church, or an
organization that can be defined as a Local Church pursuant to the pertinent sections of the
COGIC Official Manual.” Defendants stated further: “Defendants contend that Plaintiffs’
                                              -5-
motion is not sufficient to allow the Court to make the aforementioned conclusions without
either engaging extensively in the ecclesiastical polity of COGIC, or making
unsubstantiated assumptions of the facts in this case.…” In addition, Defendants asserted
that “Defendants are currently seeking appeal to the Judiciary Council of the TNHEC’s
ruling and have retained representation to proceed with their appeal.”

        Defendants disputed certain of Plaintiffs’ material facts. For instance, Defendants
stated: “The aforementioned entity [New Jerusalem Church] was never established as the
Local Church pursuant to the … Constitution Article III, Part II Section D. Rather, it was
a separate legal entity established for the purposes set forth in its Charter and By-Laws.”
Defendants also disputed Plaintiffs’ characterization of New Jerusalem Church’s
jurisdictional status, stating: “Defendants have contended that the New Jerusalem Church
has lawfully transferred its membership to the Tennessee Eastern First Ecclesiastical
Jurisdiction...” However, Defendants did not specifically dispute or otherwise contend
with Bishop Lyles’ affidavit.

        In July 2019, the Trial Court entered an order granting summary judgment to
Plaintiffs. In its order, the Trial Court reviewed the Warranty Deed for New Jerusalem
Church and the judgment of the Ecclesiastical Council, as well as our Supreme Court’s
ruling in Church of God in Christ, Inc. The Trial Court stated, in part:

      Plaintiffs contend that like Church of God in Christ, Inc., et al, v. L.M. Haley
      Ministries, Inc. 531 S.W.3d 146 (Tenn. 2017), they are only asking this Court
      to enforce the Church of God in Christ’s ruling under hierarchical deference
      rule. Church of God in Christ, Inc., et al, v. L.M. Haley Ministries, Inc. 531
S.W.3d 146 (Tenn. 2017) (citing Watson v. Jones, 443 U.S. at 602).
      Defendants contend that Plaintiffs have failed to exhaust all administrative
      remedies, and they need more time [to] explore this issue. Regardless of
      whether the Plaintiffs exhausted all administrative remedies, or they failed to
      follow COGIC policy, the Court is not authorized to look behind the decision
      or procedures of COGIC. Moreover, as Plaintiffs contend, this is a mirror
      issue that the Supreme Court has ruled on. Id. Thus, this Court will grant
      the Plaintiffs’ Motion for Summary Judgment. The property located at 2711
      Ketchum Road will be turned over to Bishop David Hall immediately. All
      personal property, checks and bank accounts of New Jerusalem Church of
      God In Christ will be turned over to Bishop David Hall immediately. This
      Court will hold a hearing to determine a final accounting unless the Parties
      can agree.

      In August 2019, Defendants filed their “motion for relief pursuant to rule 59 of the
Tennessee Rules of Civil Procedure.” Defendants reasserted many of their previous
                                            -6-
arguments. In September 2019, the Trial Court entered an order denying Defendants’
motion. In February 2020, the Trial Court entered an order finding that an accounting had
been made and the church funds held at First Tennessee Bank had been interpleaded with
the Clerk & Master of the Trial Court where they would remain pending final resolution of
the case. The Trial Court denied Plaintiffs’ request for an award of attorney’s fees and
certified judgment as final pursuant to Tenn. R. Civ. P. 54.02. Defendants timely appealed
to this Court.

                                         Discussion

       Although not stated exactly as such, Defendants raise the following issues on
appeal: 1) whether the Trial Court lacked subject matter jurisdiction to adjudicate this case
under the ecclesiastical abstention doctrine; 2) whether genuine issues of material fact exist
to preclude summary judgment in favor of Plaintiffs; and, 3) whether necessary parties
were not before the Trial Court.

       As our Supreme Court has instructed regarding the standard of review on motions
for summary judgment:

              Summary judgment is appropriate when “the pleadings, depositions,
       answers to interrogatories, and admissions on file, together with the
       affidavits, if any, show that there is no genuine issue as to any material fact
       and that the moving party is entitled to a judgment as a matter of law.” Tenn.
       R. Civ. P. 56.04. We review a trial court’s ruling on a motion for summary
       judgment de novo, without a presumption of correctness. Bain v. Wells, 936
S.W.2d 618, 622 (Tenn. 1997); see also Abshure v. Methodist Healthcare–
       Memphis Hosp., 325 S.W.3d 98, 103 (Tenn. 2010). In doing so, we make a
       fresh determination of whether the requirements of Rule 56 of the Tennessee
       Rules of Civil Procedure have been satisfied. Estate of Brown, 402 S.W.3d
193, 198 (Tenn. 2013) (citing Hughes v. New Life Dev. Corp., 387 S.W.3d
453, 471 (Tenn. 2012)).

Rye v. Women’s Care Cntr. of Memphis, MPLLC, 477 S.W.3d 235, 250 (Tenn. 2015).

       This appeal involves a question of the applicability of the ecclesiastical abstention
doctrine, which our Supreme Court has explained as follows:

              The ecclesiastical abstention doctrine, also commonly known as the
       “church autonomy doctrine,” precludes civil courts in this country from
       adjudicating “questions of discipline, or of faith, or ecclesiastical rule,
       custom, or law” or church polity, or the internal governance of religious
                                             -7-
      organizations. This doctrine is now clearly understood as deriving from the
      Religion Clauses of the First Amendment to the United States Constitution.

Church of God in Christ, Inc., 531 S.W.3d at 156 (footnote and citations omitted).

       In Church of God in Christ, Inc., the Tennessee Supreme Court examined the
jurisprudence regarding church property disputes, including the United States Supreme
Court case of Jones v. Wolf, 443 U.S. 595, 99 S. Ct. 3020, 61 L. Ed. 2d 775 (1979).
Ultimately, our Supreme Court adopted the hybrid neutral-principles approach:

              Having reviewed prior Tennessee decisions, as well as the relevant
      precedent from the Supreme Court and other jurisdictions, we agree with the
      Court of Appeals that courts in Tennessee should apply the neutral-principles
      of law approach when called upon to resolve church property disputes. We
      also conclude that the hybrid approach is most consistent with the analysis
      the Supreme Court reviewed and approved as constitutionally permissible in
      Jones and also most consistent with the analysis courts in this State have
      previously used when resolving church property disputes. In applying the
      hybrid approach, Tennessee courts may consider any relevant statutes, the
      language of the deeds and any other documents of conveyance, charters and
      articles of incorporation, and any provisions regarding property ownership
      that may be included in the local or hierarchical church constitutions or
      governing documents. But under the neutral-principles approach that Jones
      approved as constitutionally permissible, and which we adopt, a civil court
      must enforce a trust in favor of the hierarchical church, even if the trust
      language appears only in the constitution or governing documents of the
      hierarchical religious organization. See Jones, 443 U.S. at 606, 99 S. Ct.
3020. This understanding of the contours of the neutral-principles approach
      derives from the discussion in Jones of the two options available to
      hierarchical religious organizations for ensuring that real property owned by
      local member churches is held in trust for the hierarchical organization. Id.
      The Supreme Court stated that deeds or corporate charters may be modified
      “at any time before [a property] dispute erupts ... to include a right of
      reversion or trust in favor of the general church.” Id. “Alternatively,” the
      Supreme Court explained, “the constitution of the general church can be
      made to recite an express trust in favor of the denominational church.” Id.
      The Court described the burden required to take these steps as “minimal” and
      declared that civil courts would “be bound to give effect to the result
      indicated by the parties, provided it is embodied in some legally cognizable
      form.” Id. Read in context, this passage from Jones contemplates two
      methods of establishing a trust in favor of the hierarchical religious
                                           -8-
       organization—one involving modification of civil legal documents and one
       involving modification of the governing documents of hierarchical religious
       organizations. Where a religious organization chooses the second option and
       includes an express trust provision in its constitution or governing documents
       before a dispute arises, courts in Tennessee must enforce and give effect to
       the trust provision, even if trust language does not appear in a deed or other
       civil legal document. By doing so, the neutral-principles approach will
       provide both hierarchical religious organizations and local member
       congregations the flexibility and predictability that Jones envisioned,
       allowing these organizations to decide for themselves how property disputes
       will be resolved before a dispute arises, thus avoiding contentious, painful,
       time consuming, and expensive litigation and minimizing the role of civil
       courts. See Jones, 443 U.S. at 603-04, 99 S. Ct. 3020.

Church of God in Christ, Inc., 531 S.W.3d at 170-71 (footnote omitted, emphasis in
original).

       With this background in mind, we address Defendants’ first issue of whether the
Trial Court lacked subject matter jurisdiction to adjudicate this case under the ecclesiastical
abstention doctrine. Defendants contend that this matter presents intricate questions of
internal church workings such that to adjudicate them in civil court would require the court
to delve impermissibly into religious affairs. In their brief, Defendants state:

       The dispute herein lies with the authority Bishop Hall after New Jerusalem
       COGIC’s decision to leave his Ecclesiastic Jurisdiction, and whether the
       Ecclesiastic Council in the TN Headquarters Ecclesiastic Jurisdiction has
       binding authority on members outside of their jurisdiction. Appellants
       contend that the COGIC Constitution and Bylaws do not confer such
       authority, while the Appellees argue that they do. The answer to these both
       of questions is necessary to adjudicate the matter, and both require heavy
       inquiry into church law, and the outcome depends heavily on the Court’s
       interpretation of church law. This runs afoul of the separation of church and
       state mandated under the First Amendment.

       We note that Defendants barely acknowledge our Supreme Court’s opinion in
Church of God in Christ, Inc., citing to it only cursorily and making no attempt to
distinguish it from this case. We are an intermediate appellate court, and the Tennessee
Supreme Court has the final word on Tennessee law. While Church of God in Christ, Inc.
stems from a separate case and does not contain all of the same parties, its underlying
dispute mirrors that of the present case. We may not simply ignore the implications of our
Supreme Court’s interpretations in Church of God in Christ, Inc. insofar as they are
                                              -9-
relevant to this case. With respect to our duty to abide by higher court precedents, we have
stated:

       [I]ntermediate courts are not free to depart from the Tennessee Supreme
       Court’s unequivocal holdings. “The Court of Appeals has no authority to
       overrule or modify Supreme Court’s opinions.” Bloodworth v. Stuart, 221
Tenn. 567, 572, 428 S.W.2d 786, 789 (Tenn. 1968) (citing City of Memphis
       v. Overton, 54 Tenn.App., 419, 392 S.W.2d 86 (Tenn. 1964) ); Barger v.
       Brock, 535 S.W.2d 337, 341 (Tenn. 1976). As such, “[o]nce the Tennessee
       Supreme Court has addressed an issue, its decision regarding that issue is
       binding on the lower courts.” Morris v. Grusin, No. W2009-00033-COA-
       R3-CV, 2009 WL 4931324, at *4 (Tenn. Ct. App. Dec. 22, 2009) (quoting
       Davis v. Davis, No. M2003-02312-COA-R3-CV, 2004 WL 2296507, at *6
       (Tenn. Ct. App. Oct. 12, 2004)); see also Thompson v. State, 958 S.W.2d
156, 173 (Tenn. Crim. App. 1997) (“[I]t is a controlling principle that inferior
       courts must abide the orders, decrees and precedents of higher courts. The
       slightest deviation from this rigid rule would disrupt and destroy the sanctity
       of the judicial process.”) (quoting State v. Irick, 906 S.W.2d 440, 443 (Tenn.
       1995)); Levitan v. Banniza, 34 Tenn. App. 176, 185, 236 S.W.2d 90, 95
       (Tenn. Ct. App. 1950) (“This court is bound by the decisions of the Supreme
       Court.”)

O’Dneal v. Baptist Mem’l Hosp.-Tipton, 556 S.W.3d 759, 772-73 (Tenn. Ct. App. 2018).
Therefore, we review Church of God in Christ, Inc. for guidance.

       In Church of God in Christ, Inc., our Supreme Court deemed the matter before it to
be a church property dispute amenable to adjudication in a civil court. Applying the hybrid
neutral-principles approach, the High Court ruled in favor of the plaintiffs, to wit:

              Here, the allegations of the second amended complaint clearly—
       indeed overwhelmingly—establish the existence of a church property
       dispute. The second amended complaint alleges that Bishop Hall, the duly
       appointed pastor of Temple COGIC, was barred from entering the facility
       and was threatened with arrest by a law enforcement officer should he remain
       on the premises. Additionally, persons purportedly acting as trustees for
       Temple COGIC executed a quit claim deed conveying the property to the
       Moscow Church, an entity not affiliated with COGIC. Thus, a property
       dispute clearly exists requiring a civil court to determine whether Temple
       COGIC property was held in trust for COGIC. As in Jones, the deed to the
       disputed property does not include language creating a trust in favor of
       COGIC. Rather, the property was conveyed to the trustees of Temple
                                            -10-
COGIC. Nevertheless, and also like Jones, the governing documents of the
hierarchical church, here COGIC, includes a provision indicating that real
property of local member churches “is held in trust for the use and benefit of
the members of the Church of God in Christ with National Headquarters in
the City of Memphis, Shelby County, Tennessee, and subject to the Charter,
Constitution, Laws and Doctrines of said Church, now in full force and
effect, or as they may be hereafter amended, changed or modifie[d].” This
language appears not once but twice in the governing documents of COGIC.
Temple COGIC agreed to be bound by COGIC’s constitution and governing
documents when it joined COGIC and received a COGIC membership
certificate. Additionally, for many years before this dispute arose, Temple
COGIC demonstrated its intent to be bound by COGIC’s constitution and
laws by recognizing the authority of Ecclesiastical Bishops and Pastors who
were appointed pursuant to COGIC’s constitution and laws. Accordingly,
applying the hybrid neutral-principles approach, we conclude that Temple
COGIC’s real property was held in trust for COGIC.

       As in Jones, the second question that must be answered in this appeal
is which faction of Temple COGIC constitutes the faction entitled to the
possession and use of the property that is held in trust for COGIC. The
Defendants argue that this is an ecclesiastical question beyond the
jurisdiction of civil courts to decide because it requires a determination of
whether Bishop Hall is the duly appointed pastor of Temple COGIC. The
Plaintiffs agree that whether Bishop Hall is the duly appointed pastor of
Temple COGIC is an ecclesiastical question that civil courts may not answer.
However, the Plaintiffs point out that this question has already been resolved
by the Ecclesiastical Council’s judgment and that civil courts need only defer
to this binding and final judgment of the Ecclesiastical Council when
resolving the underlying church property dispute. We agree with the
Plaintiffs.

       Again, Jones teaches that a court may constitutionally apply the
neutral-principles approach to resolve a property dispute so long as the civil
court avoids deciding ecclesiastical matters and defers to the resolution of
issues of religious doctrine or polity by the highest court of the hierarchical
church. Jones, 443 U.S. at 602, 99 S. Ct. 3020. An Ecclesiastical Council of
COGIC has determined that Bishop Hall was at all times relevant to this
appeal the duly appointed pastor of Temple COGIC. Our role is simply to
defer to this determination in resolving this appeal. Id.; see also Hosanna-
Tabor, 565 U.S. at 185, 132 S. Ct. 694 (“Our decisions in that area confirm
that it is impermissible for the government to contradict a church’s
                                     -11-
       determination of who can act as its ministers.”). It is undisputed that, as the
       duly appointed pastor of Temple COGIC, Bishop Hall had the right to use
       and exercise control over the real property and to administer and supervise
       the personal property of Temple COGIC.

Church of God in Christ, Inc., 531 S.W.3d at 172-73.

       The crucial similarities of Church of God in Christ, Inc. to the present case are
apparent. Here, Plaintiffs allege that Bishop Hall is the duly appointed Jurisdictional
Bishop with rights of pastor at New Jerusalem Church. Plaintiffs allege also that
Defendants interfered with Bishop Hall’s management of church property, funds and
records. “Property, funds and records” all signify secular matters that this Court can
address. They are not issues of faith. Our inquiry does not touch upon the religious aspects
of the parties’ conflict, which are beyond our purview. Rather, this dispute is about
property and who it belongs to. We have been shown nothing that distinguishes this case
from Church of God in Christ, Inc.

       Along those lines, we disagree with Defendants that the alleged complexity of
COGIC hierarchy precludes civil courts from deciding this case. As our Supreme Court
observed, “states have an ‘interest in the peaceful resolution of property disputes, and in
providing a civil forum where the ownership of property can be determined conclusively.’”
Church of God in Christ, Inc., 531 S.W.3d at 172 (quoting Jones, 443 U.S. at 602, 99 S. Ct.
3020). The state has no less an interest in the peaceful resolution of property disputes
involving churches with a complex hierarchical structure than it has for churches with a
simple hierarchical structure, or none at all. The Trial Court was correct to decline
Defendants’ request that it refrain from adjudicating this church property dispute under the
ecclesiastical abstention doctrine.

      We next address whether genuine issues of material fact exist to preclude summary
judgment in favor of Plaintiffs. On this issue, Defendants argue, in part:

               The record further shows that the Local Church is afforded the right
       to transition from one Ecclesiastical Jurisdiction to another by majority vote.
       This, again, shows that the Local Church is afforded autonomy with regards
       to which Jurisdiction has control over it. This autonomy includes the right
       to choose which Jurisdictional Bishop controls the members, and would
       suggest that the Local Church is congregational with regards to control. The
       church body itself decides who to submit to by choosing to affiliate with the
       jurisdiction of their choice. This supports the Appellants’ assertion that
       Bishop Hall does not have authority over New Jerusalem. Thus, if taken as
       true, these facts would negate enforce [sic] the rulings from the Ecclesiastical
                                            -12-
       Council, and the Trial Court instead would have to uphold the majority
       decision to transfer jurisdictions. By granting the Plaintiffs summary
       judgment, the trial court failed to consider these material disputes, and thus
       acted in error.

       Our Supreme Court in Church of God in Christ, Inc. discussed the relationship
between COGIC and its member churches,1 and how the governing documents of COGIC
include a provision reflecting that real property of local member churches is held in trust
for the use and benefit of the members of COGIC subject to that organization’s laws.
Under the hybrid neutral-principles approach articulated by our Supreme Court, civil courts
may consider governing documents in deciding church property disputes. Nevertheless,
Defendants contend that they voted to leave THEJ to affiliate with another jurisdiction, and
thus THEJ and Bishop Hall no longer have any authority over their church. The problem
with Defendants’ contention is that the record contains no support for it. Only in a
conclusory manner do Defendants dispute the evidence presented by Plaintiffs. Defendants
did not contest Bishop Lyles’ affidavit outlining church trial procedure with its multiple
exhibits. Defendants have presented no evidence either to contradict the November 2013
Ecclesiastical Council ruling or cause us not to defer to that body in COGIC’s hierarchical
structure. Defendants have presented no contrary ruling by a comparable COGIC body
that might necessitate a factual determination by a trier of fact as to the status of Bishop
Hall or the rightful disposition of church property. That extends to any question as to New
Jerusalem Church’s jurisdictional affiliation. Absent such evidence, we, like the Trial
Court and our Supreme Court in Church of God in Christ, Inc., defer to the Ecclesiastical
Council’s ruling. Given all of this, there is no dispute of material fact necessitating trial.

       The third and final issue we address is whether necessary parties were not before
the Trial Court. Defendants state that “either [Bishop Hall] represents his individual
interests or he’s acting as the representative for the benefit of the Church Of God In Christ,”
and “Bishop Hall cannot represent a corporate entity [COGIC] because the corporation is
an entity unto itself.” We note that in Church of God in Christ, Inc., the operative second
amended complaint was filed by COGIC, Bishop Hall, individually and on behalf of
Temple COGIC, and Temple COGIC, by and through its duly appointed trustee, John
Arnett. Here, Plaintiffs are COGIC, Bishop Hall individually and for the use and benefit
of COGIC, and New Jerusalem Church. As in Church of God in Christ, Inc., the same
attorney represents all of the plaintiffs. The core of the complaint is the same—that Bishop
Hall is being blocked from exercising the rights of pastor with regard to certain church
property held in trust for COGIC. Bishop Hall thus has standing to bring this lawsuit, and


1
 “COGIC has adopted a hierarchical structure of governance for its member churches.” Church of God in
Christ, Inc., 531 S.W.3d at 150 (footnote omitted).
                                                -13-
we find nothing improper with Plaintiffs’ method of representation. This issue is without
merit. We affirm the judgment of the Trial Court in its entirety.

                                       Conclusion

       The judgment of the Trial Court is affirmed, and this cause is remanded to the Trial
Court for collection of the costs below. The costs on appeal are assessed against the
Appellants, Lonnie M. Haley, III, Jeremiah R. Haley, Dwight C. Haley, Jacqueline K.
Haley, L.M. Haley Ministries, Inc., New Jerusalem Church Memphis, Inc., and Ulysses C.
Polk, and their surety, if any.


                                         ______________________________________
                                         D. MICHAEL SWINEY, CHIEF JUDGE




                                           -14-